Citation Nr: 1626582	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to March 23, 2015 and a rating in excess of 10 percent for bilateral hearing loss from that date.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc/joint disease of the lumbar spine with spinal stenosis.  

3.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971 and from February 1991 to May 1991.  He had many years of additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision and an April 2012 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's claim for an increased initial rating for his hearing loss was previously before the Board in February 2013, when entitlement to an increased rating was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2013 order, the Court agreed to a Joint Motion for Remand (JMR).  The February 2013 decision was vacated and returned to the Board for action consistent with the JMR, namely to provide additional reasons and bases as to why the Veteran's claim was not submitted to the Director, Compensation Service for extraschedular consideration.  

After the appeal was returned to the Board in February 2014, it was remanded for additional development.  The Board also recognized that a notice of disagreement had been submitted with the initial rating for the Veteran's lumbar spine disability and the denial of service connection for a cervical spine disability, and the RO was instructed to provide the Veteran with a statement of the case for those issues.  After this was accomplished, the Veteran submitted timely substantive appeals, and these issues are now before the Board.  See 38 C.F.R. § 20.200 (2015).  

In the course of completing the development requested by the Board, an April 2015 rating decision increased the evaluation for the Veteran's bilateral hearing loss to 10 percent, effective from March 23, 2015.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran has not expressed satisfaction with the 10 percent rating, this claim remains on appeal.  

The issues of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 16, 2013, the Veteran had no worse than Level II hearing for each ear.  

2.  As of September 16, 2013, the Veteran has had no worse than Level VII hearing for the right ear and Level II hearing for the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to September 16, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, 4.87 Codes 6100 (2015). 

2.  The criteria for a 10 percent rating for bilateral hearing loss are met as of September 16, 2013; the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, 4.87, Codes 6100. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that the duty to assist has been met.  The Veteran has been afforded recent VA examinations of his hearing loss.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have pertinent private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the initial evaluations assigned to his bilateral hearing loss do not reflect the impairment that is produced.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. §§ 4.85; Table VI and Table VII; 4.87, Codes 6100, 6101.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The report of an August 2006 private audiology evaluation reflects the Veteran's complaints of difficulty hearing or understanding the television or other entertainment, while in small groups and with background noise as well as communication difficulties and difficulty with conversational speech.  Unaided discrimination was 92 percent at 80 decibels in the right ear and 100 percent at 70 decibels in the left ear; it is not clear whether such testing was performed using the Maryland CNC test.  An accompanying audiological examination measured the Veteran's aurical tone bilaterally, however, no key was provided and the graphic results cannot be interpreted.  Moderate sensorineural loss in the right ear and moderate mixed loss in the left ear were found by the provider.  The provider opined that this hearing loss often resulted in difficulty with conversational speech and increased difficulty hearing in noise and with distance.  8/22/06 VBMS Medical Treatment Record - Non-Government Facility, p. 1.  

The report of a February 2008 VA audiology examination reflects the Veteran's reports of difficulty hearing in crowds and with background noise.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent, bilaterally.  On audiometric testing, pure tone thresholds, in decibels, were 50, 50, 60, and 80 for the right ear at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear showed thresholds of 40, 40, 65, and 75 decibels at the same frequencies.  The average threshold was 60 decibels for the right ear and 55 decibels for the left ear.  2/5/08 VBMS VA Examination, p. 1.  

The report of a March 2009 VA audiology examination reflects the Veteran's reports of difficulty hearing in crowds and with background noise.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent, bilaterally.  On audiometric testing, pure tone thresholds, in decibels, for the right ear were 55, 55, 65, and 90 at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had thresholds of 40, 40, 70, and 75 decibels at the same frequencies.  The average threshold was 66 decibels for the right ear and 56 for the left ear.  The examiner opined that the Veteran had moderately severe to profound hearing loss for the right ear and moderate to severe hearing loss of the left ear.  The examiner added that there would be significant effects on the Veteran's occupation, and described the impact as "hearing difficulty".  He added that the Veteran may have difficulty hearing when background noise is present and/or in groups, and that the Veteran should continue to wear his hearing aids.  3/11/09 VBMS VA Examination, p. 1.  

VA audiometric testing conducted on September 16, 2013 show that speech recognition, using the Maryland CNC Word List, revealed speech recognition of 60 percent in the right ear and 88 percent in the left ear.  Audiometric testing showed pure tone thresholds for the right ear of 60, 65, 80, and 100 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had thresholds of 35, 40, 70, and 70 decibels at the same frequencies.  The average threshold was 76 decibels for the right ear and 54 for the left ear.  4/13/15 VBMS VA Examination, p. 1.

The most recent VA audiology examination was conducted on March 23, 2015.  Speech audiometry, using the Maryland CNC Word List, revealed speech recognition of 80 percent in the right ear and 94 percent in the left ear.  Audiometric testing showed pure tone thresholds for the right ear of 65, 70, 90, and 100 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had thresholds of 35, 50, 75, and 75 decibels at the same frequencies.  The average threshold was 81 decibels for the right ear and 59 for the left ear.  The examiner opined that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  The impact was that the Veteran reported difficulty hearing in all listening situations.  3/23/15 VBMS C&P Exam, p. 1.  

The Board finds that the evidence supports entitlement to a 10 percent rating, but no higher, for bilateral hearing loss as of September 16, 2013.  However, the evidence prior to that date continues to warrant a zero percent rating.  

Using Table VI, the results of the Veteran's February 2008 VA audiology examination reveals Level II hearing in the right ear and Level II hearing in the left ear.  This hearing level warrants a zero percent rating.  The results of the March 2009 VA audiology examination reveals Level II in the right ear and Level I hearing in the left ear, which also warrants a zero percent rating.  The results of these examinations do not meet the criteria for an exceptional pattern of hearing impairment. 

However, the results of the September 16, 2013 audiology examination translate to Level VII hearing for the right ear and Level II hearing for the left ear.  This merits a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  As all thresholds readings are over 55 decibels, the right ear also qualifies for consideration under the exceptional pattern of hearing, in which case he would have Level VI hearing, but this would also result in a 10 percent rating.  Therefore, a 10 percent rating, but no higher, is warranted as of this date.  

Similarly, the results of the March 2015 audiology examination reveal Level V hearing for the right ear and Level II hearing for the left ear.  This continues to warrant a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  Once again, the right ear would qualify for consideration under the regulation for exceptional patterns of hearing, but use of the Level VII hearing under that provision would also result in a 10 percent rating, but no higher.  

The Board has considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher. 

However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349(1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

At this juncture, the Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447(2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, the February 2008, March 2009, and March 2015 VA examiners indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his occupation.  The result was said to be difficulty hearing and understanding conversational speech.  Thus, the examiner is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to ratings higher than those assigned above.  

As directed by the November 2013 Court order and JMR, consideration has been given regarding whether the schedular evaluation is inadequate for the Veteran's service connected disabilities, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44(2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115(2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate for the hearing loss.  The Veteran has not reported any symptoms other than difficulty hearing, the severity of which was evaluated by the audiometric testing that has been conducted.  Accordingly, the first Thun element has not been met, and referral for consideration of an extra-schedular rating is not warranted.  

Furthermore, even if the first Thun element had been met, there is no marked interference with employment or frequent periods of hospitalization that would meet the second element.  The record shows that the Veteran's occupation is a postal worker.  The March 2009 examiner states that there would be significant effects on the Veteran's occupation.  However, he describes this impact as "hearing difficulty" and adds that the Veteran may have difficulty hearing when background noise is present and/or in groups.  As noted above, this is contemplated by the rating criteria.  There is no evidence that this has resulted in absences from work or an inability to perform his work duties.  There is also no evidence of hospitalizations for the hearing loss.  

Finally, the Board notes that a claim for a total rating based on individual unemployability due to service connected disabilities may be part of a claim for an increased rating if raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It has not been raised in this case.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensable rating for bilateral hearing loss prior to September 16, 2013 is denied.  

Entitlement to no more than a 10 percent rating for bilateral hearing loss as of September 16, 2013 is granted.


REMAND

The Veteran, in an August 2014 VA Form 9, states that his lumbar spine disability has worsened.  He states that he now requires bedrest two to three days each month.  In a September 2014 VA Form 9, the Veteran adds that he misses work due to several episodes each month, and that he had recently been prescribed a muscle relaxer and given a TENS unit.  

The Veteran has not been afforded a VA examination of his low back disability since September 2011.  He is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board finds that he should be scheduled for a new VA examination.  

The Veteran contends that he had a cervical spine disability when he entered his second period of active duty and that it was aggravated during that period.  He states that his neck was injured at the same time he injured his lumbar spine in a January 1991 motor vehicle accident.  

The Veteran was afforded a VA examination of his cervical spine in March 2012.  The examiner opined that the Veteran's claimed condition was at least as likely as not incurred or caused by the claimed in-service injury, event, or illness.  However, the rationale for this opinion was "REVIEW OF MEDICAL RECORDS; LACK OF REASONABLY SEQUENTIAL DOCUMENTATION OF TREATMENTS FOR HIS PRESENT CONDITION".  A negative opinion was provided regarding secondary service connection.  

In an April 2012 email, the RO notes that the March 2012 opinion is inconsistent with rationale that was provided.  Furthermore, it noted that the examiner did not provide an opinion regarding aggravation.  In response, the examiner provided an April 2012 addendum that addressed the question of aggravation.  He stated that he was unable to resolve the issue without resorting to mere speculation.  He added that there is a lack of documented information in the medical record submitted for review.  The examiner did not address the inconsistencies in the opinion for direct service connection.  

A review of the record reveals that the Veteran was not provided a physical examination upon entry into active service in February 1991.  His most recent physical examination for the National Guard had been conducted in December 1990, and found that the neck and the spine were normal.  A cervical spine disability was not noted.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  Therefore, as a cervical spine disability was not noted when the Veteran entered active duty in February 1991, he is presumed to have been sound.  It follows that unless the presumption of soundness is rebutted, the question of aggravation does not arise.  

The March 2012 VA examination attempted to address the question of direct service connection.  If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the opinion provided by the March 2012 examiner is inadequate, as noted in the April 2012 email.  As described above, the examiner provides a positive opinion, but then adds a rationale intended to support a negative opinion.  Furthermore, to the extent that the examiner intended to provide a negative opinion, the Board notes that a negative opinion cannot be based solely on the lack of medical records to confirm treatment.  The Board finds that the Veteran should be scheduled for a new examination of the cervical spine in order to obtain an adequate opinion.  

The Board observes that while the Veteran has submitted many years' worth of private treatment records, there does not appear to be any records that are contemporaneous to the January 1991 motor vehicle accident.  If such records exist, they should be identified by the Veteran and should be added to the claims file.  

Finally, the Board notes that the service treatment records for the Veteran's first period of active duty from June 1969 to December 1971 have not been obtained.  A December 2007 memorandum has been placed in the claims file which notes that two requests for these records had been made to the National Personnel Records Center (NPRC), but that the requests were unsuccessful and the records were deemed not to be available.  However, the Board observes that the Veteran had many years of service in the reserves after his initial period of active duty.  It is possible the service treatment records in question were transferred to the Veteran's National Guard unit.  It is unclear from the memorandum and the claims file as to whether or not requests for these records have been made from the Veteran's units or the repositories to which National Guard records are retired.  The Board finds that an attempt to obtain these service treatment records from sources other than the NPRC should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records for the period from June 1969 to December 1971 from his National Guard units and/or from where the service treatment records for National Guard units are retired.  The search for these records should continue until it is reasonable certain that further efforts are futile.  Then, a memorandum to this effect should be placed in the claims file indicating that locations other than NPRC do not have the service treatment records in question. 

2.  Obtain all VA treatment records pertaining to the Veteran's claimed disabilities dating from 2015 to the present and associate them with the claims file. 

3.  Ask the Veteran to identify all sources of treatment received immediately following the January 1991 motor vehicle accident.  After receiving the necessary permission, these records should be obtained and placed in the claims file.  The Veteran should be notified that he may submit these records on his own behalf, and that it is ultimately his responsibility to ensure that any relevant private medical records are submitted. 

4.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the current nature and severity of his service-connected lumbar spine disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  

5.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA orthopedic examination.  The claims file should be reviewed, and the examination report should note that it has been reviewed.  All indicated tests and studies should be conducted.  The Veteran should be presumed to have been sound upon his entry into both periods of active service.  At the conclusion of the examination and record review, provide the following opinions:

a) Is it as likely as not that the Veteran's cervical spine disability was incurred due to his periods of active duty from either June 1969 to December 1971 or February 1991 to May 1991?

b) If the answer to (a) is negative, is there clear and unmistakable evidence that a chronic cervical spine disability existed prior to the Veteran's active service from February 1991 to May 1991?  If so, is there clear and unmistakable evidence that this disability did not increase in severity during this period of service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  The sole reason for a negative opinion cannot be the lack of documented treatment in service.  

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


